Citation Nr: 0810564	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  06-01 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for pressure ulcers due to VA hospital 
care in December 2001.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1968 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In March 2005, the veteran's representative submitted a claim 
for receipt of pension benefits.  As this issue has not been 
developed for appellate review, it is referred to the agency 
of original jurisdiction (AOJ) for appropriate action.


REMAND

The veteran contends that he has additional disability 
pertaining to pressure ulcers as the result of VA hospital 
care in December 2001.  Specifically, he alleges that he 
developed pressure ulcers on his buttocks after he was 
improperly left on a bedpan for a lengthy time overnight 
between December 11 and December 12, 2001, at the VA Medical 
Center (VAMC) in Little Rock, Arkansas.  The veteran's claim 
for compensation benefits under 38 U.S.C.A. § 1151 was 
received by the RO in May 2002.

With respect to claims filed on or after October 1, 1997 (see 
VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 
provides in pertinent part that compensation shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability was service connected.  For 
purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2007).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately before 
the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based is compared to his condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2007).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability.  Merely showing that 
a veteran received care, treatment, or examination and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1) (2007).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(2007).  Additional disability caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2007).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d) (2007).  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of 
a veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

A review of the medical evidence from the VAMCs in Little 
Rock and Fayetteville, Arkansas, reveals that the veteran, a 
T-7 paraplegic, fractured his right femur on December 8, 
2001.  He was admitted to the Fayetteville VAMC and then 
transferred to the Little Rock VAMC on December 11, 2001.  
The veteran was hospitalized in Little Rock until December 
14, 2001, for stabilization of the fracture.  He was then 
transferred back to Fayetteville for further treatment.  The 
records are negative for pressure ulcers of the buttocks 
immediately prior to being admitted to Little Rock.  On 
December 11, 2001, the veteran's only pressure ulcer prior to 
admission was on his left heel.

During his stay in Little Rock, it was noted that the veteran 
had pressure ulcers on his buttocks on December 12, 2001.  In 
conjunction with his treatment for the femur fracture, the 
veteran was subsequently treated for pressure ulcers of the 
buttocks at Little Rock and Fayetteville.  The veteran's 
treatment records reflect a history of, and current treatment 
for, pressure ulcers of the buttocks and other areas of the 
body.

The record is absent a detailed chronology concerning the 
veteran's allegations.  Nursing notes document that the 
veteran was resting comfortably at 7:28pm on December 11, 
2001.  According to the notes, the veteran was seen at 
12:56am on December 12, 2001, to address concerns about his 
medication.  There was no mention of problems with a bedpan 
or ulcers in that note.  A note from 4:51am indicates that 
the veteran had rested at long intervals.  Later that 
morning, the veteran appeared for surgery regarding the right 
femur before returning to his bed at 10:22am.  By 2:58pm on 
December 12, 2001, the veteran was being treated for pressure 
ulcers of the buttocks.  There is no specific information 
regarding bedpan use, other than the veteran's complaint at 
11:05pm on December 12, 2001.  In that entry, it was noted 
that the veteran reported that his buttocks were sore from 
being on a bedpan the previous night.

Given the lack of detailed information from the time in 
question, the case must be remanded in order to attempt to 
garner more information.  The AOJ should investigate the 
events of December 11, 2001, and December 12, 2001, at the 
Little Rock VAMC.  Among other things, copies of evidence 
that may have been obtained pursuant to investigation of the 
tort claim that was settled by VA in February 2004 should be 
obtained.

In January 2004, the veteran was afforded a VA examination in 
connection with the claim.  The examiner noted the relevant 
medical history.  On examination, it was noted that the 
veteran had two pressure ulcers, one on the left buttock and 
one on the right hip.  The examiner noted that the veteran 
was receiving treatment for these ulcers at the Fayetteville 
VAMC.  After comparing photographs of the pressure ulcers 
from 2001, the examiner stated that it appeared that the 
current pressure ulcers were not related to the ones in 
question because they were in different locations.  The 
examiner stated that the pressure ulcers from 2001 had 
resolved.  The examiner diagnosed the veteran with 
paraplegia, current pressure ulcers to the buttocks area, and 
old pressure ulcers to the buttocks area, which now appear to 
be resolved.

The examiner commented further that, according to the 
photographs of the pressure ulcers sustained at the Little 
Rock VAMC in 2001, the pressure ulcers were consistent with 
the shape of an ulcer left by a bedpan.  The examiner stated 
that, while there was no evidence of pressure ulcers on 
admission, they were easily identified the next day.  After 
reviewing the chart from that time period, the examiner 
stated that the veteran was apparently left on a bedpan for 
at least some period of time.  In the examiner's opinion, the 
pressure ulcers were at least as likely as not related to an 
extended period of time of resting on a bedpan consistent 
with the veteran's description of what occurred at the Little 
Rock VAMC.

The Board concludes that an additional medical opinion is 
warranted in this case.  38 C.F.R. § 19.9 (2007).  A medical 
opinion should be requested after a physician is able to 
review any further information and evidence obtained from the 
AOJ's investigation.  Moreover, although the January 2004 VA 
examiner provided an opinion as to causation, a more detailed 
opinion is warranted.  The prospective physician should also 
address whether the veteran's pressure ulcers of the buttocks 
from December 2001 are truly resolved without any residual 
disability.  The physician should comment on the timeframe of 
their existence.  (Even if disability has resolved, 
compensation may nevertheless be paid for disability that 
existed for any period during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).)

The physician should also address whether the pressure ulcers 
were caused by VA hospital care, medical or surgical 
treatment, or examination furnished the veteran as a result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  
Additionally, the physician should address whether the 
pressure ulcers resulted from an event not reasonably 
foreseeable.  Further medical examination of the veteran may 
be warranted if deemed necessary by the physician selected to 
issue the opinion.

Accordingly, this case is REMANDED for the following actions:

1.  Conduct an investigation into the 
specifics regarding the December 2001 
bedpan use in the care of the veteran.  
To the extent possible, obtain copies of 
evidence that was obtained in the 
investigation of the tort claim settled 
by VA in February 2004.  Ask the claimant 
to provide a detailed statement as to 
when the bedpan was used and for how 
long.

2.  Arrange for a physician to review the 
veteran's claims file, including the 
records from the Little Rock and 
Fayetteville VAMCs and any supplemental 
information obtained from the 
investigation.  The physician is 
requested to answer the following 
questions:

A.  Did the veteran suffer 
additional disability due to 
pressure ulcers, not of his own 
willful misconduct, as the result of 
hospital care, medical or surgical 
treatment, or examination furnished 
the veteran by the Little Rock VAMC 
on December 11, 2001 to December 12, 
2001?

B.  If so, have the pressure ulcers 
completely resolved without any 
further residual disability?  If so, 
when did they resolve?

C.  Was any additional disability 
proximately caused by carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of VA 
in furnishing the hospital care, 
medical or surgical treatment, or 
examination?

D.  Was any additional disability 
proximately caused by an event not 
reasonably foreseeable?  Was the 
risk of that event the type of risk 
that a reasonable health care 
provider would have disclosed in 
connection with informed consent 
procedures?

The physician must provide the complete 
rationale for the conclusions reached-to 
include, as appropriate, citation to 
specific evidence of record and/or 
medical authority.

(The AOJ should arrange for the veteran 
to undergo another medical examination 
only if such examination is needed to 
answer the questions posed above.)

After the requested opinion has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
physician.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

